ITEMID: 001-66831
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF DUDEK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 with regard to the length of the proceedings;Inadmissible under Art. 6-1 with regard to the fairness of the proceedings;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1920 and lives in Katowice, Poland.
5. The facts of the case, as submitted by the parties, may be summarised as follows.
6. Since 1965, the applicant’s relatives, Z.D. and L.D, have occupied a part of the applicant’s property, with the agreement of the applicant. It appears that Z.D. and L.D. carried out construction work on the property which provoked a conflict between them and the applicant.
7. On 4 January 1994 the applicant lodged a civil action with the Katowice District Court (Sąd Rejonowy) in which he asked the court to order the eviction of Z.D. and L.D from his property.
8. On 31 January 1994 the trial court held a hearing at which it gave a default judgment (wyrok zaoczny). The court allowed the applicant’s action and ordered that the judgement be immediately enforceable.
9. The defendants lodged an objection against the judgment.
10. On 7 March 1994 the Katowice District Court held a hearing at which it allowed the applicant’s motions to hear witnesses and to hold a viewing of the property. Subsequently, the trial court requested a copy of the casefile concerning another set of civil proceedings instituted by the defendants against the applicant.
11. On 27 April 1994 the court decided to stay the proceedings until the termination of the second set of proceedings, instituted by the defendants, in which they claimed that they had acquired the title to the property in question by prescription (stwierdzenie nabycia własności poprzez zasiedzenie).
12. The applicant appealed against the decision to stay the proceedings; however, on 6 July 1994 the Katowice Regional Court dismissed his appeal.
13. Subsequently on several occasions, the applicant applied to resume the proceedings.
14. In August 1994, February 1995, February, June, October and December 1996 and May 1997 the trial court requested the Second Division of the Katowice District Court to provide information concerning the state of the proceedings concerning the acquisition of property by prescription.
15. On 10 October 1997 the applicant applied to resume the proceedings. He submitted that the second set of proceedings for acquisitive prescription had ended on 24 September 1997 with the secondinstance court’s decision.
16. On 15 October 1997 the Katowice District Court allowed his application and resumed the proceedings.
17. At the hearing held on 9 December 1997 the defendants informed the court that the second set of proceedings was still pending because they had lodged a cassation appeal. Consequently, on 12 January 1998, the District Court again decided to stay the proceedings.
18. The applicant appealed against this decision, but on 23 March 1998 his appeal was rejected as he had failed to pay the fees for the appeal.
19. Subsequently, the applicant applied to the court to issue a writ of enforcement of the default judgment of 31 January 1994. On 22 May 1998 the Katowice District Court dismissed his application on the grounds that the proceedings were stayed.
20. The applicant lodged an appeal against this decision.
21. On 8 October 1998 the Katowice Regional Court (Sąd Wojewódzki) quashed the decision of 22 May 1998 and remitted the application concerning the writ of enforcement for reconsideration.
22. On 11 January 1999 the applicant applied to resume the proceedings. He submitted that the second set of the proceedings had ended with the Supreme Court’s decision of 14 October 1998.
23. On 12 January 1999 the court allowed the application and resumed the proceedings.
24. On 26 February 1999 the Katowice District Court held a hearing and gave judgment. It upheld the default judgment of 31 January 1994 and suspended the enforcement order.
25. The defendants lodged an appeal against the judgment with the Katowice Regional Court.
26. On 17 December 1999 the appellate court stayed the proceedings because the defendants had instituted yet another set of proceedings against the applicant. They sought a judgment stipulating that the applicant was obliged to make a declaration of will (oswiadczenie woli) in the form of a consent to the sale of the property in question. The Regional Court found that the proceedings for eviction should be stayed as the determination of the case depended on the outcome of this third set of proceedings.
27. In March 2001 the applicant applied to resume the proceedings.
28. Several times in 2001 and 2002 the trial court requested information regarding the state of the third set of proceedings. Apparently, they were still pending at the time.
29. On 6 March 2003 the Katowice Regional Court was informed that the third set of proceedings had ended. As a result, on 10 March 2003, the court resumed the eviction proceedings.
30. On 10 March 2003 the court held a hearing at which it appointed a lawyer under the legal aid scheme for the defendants.
31. On 28 August 2003 the Katowice Regional Court gave judgment in which it dismissed the defendants’ appeal.
32. It appears that subsequently the defendants tried to re-open the proceedings.
33. Under Sections 173 et seq. of the Code of Civil Procedure the court may stay civil proceedings either ex officio or at the parties’ request.
34. Section 177 § 1 of the Code, in so far as relevant, provides:
“1. The court shall ex officio stay the proceedings:
1) if the determination of the case depends on the outcome of other pending civil proceedings;”
35. Section 180 para. 1 of the Code, insofar as relevant, provides:
“1. The court shall ex officio resume the proceedings if the reason for staying them has ceased to exist, in particular when:
4) a final decision has been given in the proceedings on whose outcome the determination of the claim depends; however, if it is justified, the court may resume the proceedings before [any such decision is taken].”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
